Citation Nr: 1508157	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-20 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for right knee retropatellar pain syndrome.

2.  Entitlement to an initial compensable rating for left knee retropatellar pain syndrome.

3.  Entitlement to an initial compensable rating for right hip strain, status post stress fracture.

4.  Entitlement to an initial compensable rating for left hip strain, status post stress fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 2006 to February 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the matter has been retained by the RO in Denver, Colorado.


FINDINGS OF FACT

1.  The Veteran's right knee retropatellar pain syndrome does not result in limitation of flexion to 45 degrees or limitation of extension to 10 degrees; and, there is no evidence of arthritis on X-ray or instability.

2.  The Veteran's left knee retropatellar pain syndrome does not result in limitation of flexion to 45 degrees or limitation of extension to 10 degrees; and, there is no evidence of arthritis on X-ray or instability.

3.  The Veteran's right hip strain, status post stress fracture, does not result in limitation of flexion to least 45 degrees or limitation of extension limited to at least 5 degrees.

4.  The Veteran's left hip strain, status post stress fracture, does not result in limitation of flexion to least 45 degrees or limitation of extension limited to at least 5 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for right knee retropatellar pain syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2014).

2.  The criteria for an initial compensable rating for left knee retropatellar pain syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2014).

3.  The criteria for an initial compensable rating for right hip strain, status post stress fracture, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5251, 5252 (2014).

3.  The criteria for an initial compensable rating for left hip strain, status post stress fracture, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5251, 5252 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The appeal pertains to the initial evaluations assigned for original grants of service connection, effective from March 1, 2010, which are downstream issues from a rating decision dated in August 2010, which initially established service connection for bilateral  knee disability and bilateral hip disability and assigned the initial evaluation being contested and its effective date.  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any defect in, or non-compliance with the statutorily prescribed VCAA notice requirements with respect to the issue adjudicated on the merits herein, these deficits are deemed to be non-prejudicial to this claim.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are associated with the claims file.  VA treatment records have been obtained as well.  No outstanding records have been identified that have not otherwise been obtained.

VA examinations regarding the Veteran's claims were conducted in March 2010 and June 2012.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations are more than adequate, are predicated on a full understanding of the Veteran's medical history, and provide sufficient evidentiary bases for the claims to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the increased rating claim has been met.  38 C.F.R. § 3.159(c)(4). 

Reference is made to the Veteran's argument that the March 2010 examination was inadequate due to its failure to include an X-ray study of her knees, which she maintained would show the true nature and severity of her knee disability.  The June 2012 examination included X-ray studies of the knees.  Such cured any defect that may have existed with the earlier examination.

The Board acknowledges that the most recent examination for the Veteran's knee and hip knee disabilities is now over two years old.  However, the "mere passage of time" does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  In Palczewski, the Court noted that the veteran did not submit additional evidence showing a change in his condition, nor did he allege at a hearing that the condition had worsened.  Further, the Court noted that a factor to consider was whether the submission or identification of additional lay or medical evidence raised the question of whether the medical evidence of record was sufficient to render a decision on the claim.  Palczewski, 21 Vet. App. at 183 . In this case, there is no medical or lay evidence alleging that the Veteran's service-connected disabilities have worsened since her 2012 VA examination.

For the above reasons, the Board finds that VA has complied with the duties set forth in 38 C.F.R. §3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2 , 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Under 38 C.F.R. § 4.71a, DC 5260 and 5261 (limitation of knee flexion and extension) provides that a noncompensable rating may be assigned where knee flexion is limited to 60 degrees or knee extension is limited to 5 degrees.  A compensable (10 percent) rating is assigned for flexion limited to 45 degrees or extension limited to 10 degrees.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion. 38 C.F.R. § 4.71 , Plate II.

Under DC 5251 and 5252 (limitation of thigh flexion and extension) provides that a compensable (10 percent) rating is assigned for flexion limited to 45 degrees or extension limited to 5 degrees.

Normal ranges of motion of the hip include flexion from 0 degrees to 125 degrees, and abduction from 0 degrees to 45 degrees. 38 C.F.R. § 4.71 , Plate II (2014).

Service treatment records in August 2009 and September 2009 show that she had normal musculoskeletal examinations.  Records from November 2009 show that she complained of knee pain but had a normal physical examination.  X-rays of her knees and hips were normal.  In January 2010, which was just prior to discharge, she denied having any musculoskeletal symptoms.

The Veteran was afforded multiple VA examinations for her knees and hips.  At a March 2010 VA examination, the Veteran described having a stress fracture of the pelvis during basic training in 2002.  She stated that she had been experiencing occasional hip pain since that time, which was typically related to climbing or descending stairs.  She did not endorse functional loss or absences from work.  However, she felt that her hip problem prevented her running more than 10 minutes or standing or sitting for prolonged periods.  With regard to her knees, the Veteran said she did not experience constant pain.  She stated that she would only experience prolonged pain when ascending or descending stairs or standing or sitting for prolonged periods.  While there was no locking, she indicated that her left knee periodically gave out on her. 

On physical examination, there was no swelling, tenderness, or deformity of the hips or knees.  She also had a normal gait, no muscle weakness, or sensory loss.  Flexion of the hips was zero to 125 degrees without pain.  Extension was from zero to 30 degrees without pain.  Repeat testing did not change range of motion.  There was no instability detected.  There was no pain on patella movement or compression.  Range of motion of the left knee was from zero to 140 degrees without pain.  Repeat testing did not change range of motion.  There was no instability detected.  X-rays were not performed due to the Veteran being pregnant.

At a June 2012 VA examination, the Veteran again stated that she experienced hip pain when ascending an incline, and that prolonged sitting caused her to experience bilateral knee pain.  She had normal knee flexion at 140 degrees and normal knee extension at 0 degrees with no objective evidence of painful motion.  She also had normal hip flexion at 125 degrees and hip extension greater than 5 degrees with no objective evidence of painful motion.  She was able to perform repetitive use testing with both her knees and hips with the same findings.  She retained full strength with no ankyloses of either of her knees or hips.  Knee x-rays showed no evidence of arthritis, patellar subluxation or any other significant findings.  Hip x-rays showed no evidence of degenerative or traumatic arthritis or any other significant findings.  The examiner opined that the Veteran's bilateral knee or bilateral hip disabilities did not impair her ability to work.

There are no post-service records documenting the complaints or treatment of the Veteran's knee and hip disabilities.  

In view of the above, the Board finds that the criteria to assign compensable ratings for the Veteran's knee and hip disabilities have not been met.  She has not demonstrated limitation of flexion of the knee to 45 degrees or limitation of extension to 10 degrees.  Flexion and extension of the hip has been consistently in excess of the 45 degrees 5 degrees, which warrant a 10 percent rating.  Indeed, she has consistently demonstrated normal ranges of motion.  

With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40,4.45, and 4.59, the Board has considered whether an increased evaluation could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  However, the records show that the Veteran retained normal range of motion in her knees and hips with no objective evidence of painful motion.  Repeated range of motion exercises did not result in any changes of those findings.  Although the Veteran's complaints of pain have been considered, pain alone does not constitute a functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In this case, when the findings are considered together with the evidence, the Board finds that there is insufficient evidence of objective pain on motion, or any other functional loss, to warrant a rating in excess of 0 percent.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.

Consideration has been given to whether higher ratings could be assigned under alternate diagnostic codes.  However, as X-ray studies of the hips and knees were negative for any indication arthritis, a compensable rating under DC 5003 would not be warranted.  There is also no evidence that the Veteran has ankylosis of the hip or knee or that she experiences impairment of abduction or adduction of the hip, cartilage of the knees, malunion or nonunion of the femur, tibia or fibula. Such rules out the assignment of ratings under DC 5250, 5253, 5254, 5255, 5256, 5258, 5259, and 5262.  Further, while she complains of occasional instability of the left knee, no instability was shown on examination, which rule out assigning a higher rating under DC 5257.

The Board has not overlooked the Veteran's statements in support of her claim.  In this regard, the Veteran is competent to report on factual matters of which she has first-hand knowledge, e.g. knee and hip pain and functional loss.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disabilities, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Furthermore, the Board finds the objective medical findings of the last VA examination in June 2012 should be accorded the greatest probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators.").

In conclusion, as the VA examinations and treatment records have not shown that the Veteran's bilateral knees or hips had limitations consistent with even the 0 percent ratings, ratings in excess of 0 percent are not warranted and the claims must be denied. 









	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial compensable rating for right knee retropatellar pain syndrome is denied.

Entitlement to an initial compensable rating for left knee retropatellar pain syndrome is denied.

Entitlement to an initial compensable rating for right hip strain, status post stress fracture is denied.

Entitlement to an initial compensable rating for left hip strain, status post stress fracture is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


